Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 21-30) in the reply filed on 08/18/2022 is acknowledged.
Claims 31-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2022.
Claims 21-30 are examined herewith; claims 31-40 are withdrawn from consideration; claims 1-20 were previously cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 21 discloses: “at least some of the lengths of conduit connected to each other using an adapter connected to a water dispenser in water transfer communication with the main line, thereby providing a plurality of water dispensers along the main line”. However, the specification does not describe this limitation, i.e. the specification lacks enablement. On the contrary, Par 0074 of Applicant’s speciation discloses that the system can include multiple adapters connected by lengths of conduit of the main line, wherein each of the adapters includes a water dispenser. Therefore, contrary to what is being claimed the “plurality of water dispensers” are each defined on separate adapters, not on a single adapter. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 discloses: “at least some of the lengths of conduit connected to each other using an adapter connected to a water dispenser in water transfer communication with the main line, thereby providing a plurality of water dispensers along the main line”. However, it is unclear how a plurality of dispensers are placed in the main line if the main line includes only one adapter with only one water dispenser. Based on disclosure (Par 0074), the system can include multiple adapters connected by lengths of conduit of the main line, wherein each of the adapters include a water dispenser, i.e. the “plurality of water dispensers” are each defined on separate adapters. The claim is written in a way that discloses the plurality of dispensers on a single adapter, which is not commensurate with specification language and the drawings. For examination purposes, Examiner will interpret the “plurality of water dispensers” as being placed on separate adapters. 
	Claims 22-30 are indefinite for depending on claim 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 28-29 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Howard Sr. (U.S. 2012/0279731) in view of Price et al (U.S. 2005/0056435).
Regarding claim 21, Howard teaches a system for increasing humidity for fire suppression (see abstract), the system comprising: a main line (main line coming from pump towards rain maker 1, i.e. adapter 1, as seen in Fig 5) formed of lengths of conduit (lengths of conduit that connect to the rain maker 1 via quick connects 18), at least some of the lengths of conduit connected to each other using an adapter (as seen in Fig 5, lengths of conduit connect in series via rain makers 1, i.e. adapters) connected to a water dispenser (each adapter 1 includes a water dispenser 12, as seen in Fig 1 the water dispenser is the nozzle 12 placed on top of the adapter) in water transfer communication with the main line (as seen in Fig 1 and 5), thereby providing a plurality of water dispensers along the main line (as seen in Fig 5, a plurality of adapters 1 are set along the main line, wherein each of the adapters includes a water dispenser 12); and one or more inline pumps (in-line pump seen in Fig 3 and 5) or branch line pumps for boosting water pressure in the main line to provide water pressure at each water dispenser of at least about 80 psi (about 550 kPa) (as disclosed in Par 0022, water is dispensed at a pressure of 120 psi, therefore the pump pressurizes water at each of the dispenser up to at least 80 psi, as claimed).
However, Howard does not teach the lengths of conduit having a diameter of at least about 8 inches (about 20 cm).
Price teaches a high flow fire fighting system, wherein an adapter (10) has an inlet (30), wherein the inlet has a diameter of 8 inches (as disclosed in Par 0042), the inlet connects to conduits, which are of the same diameter.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard to incorporate the teachings of Price to provide inner diameters of at least 8 inches in order to be able to receive high volume flows at high pressures (as disclosed in Par 0042 of Price), which would increase the efficiency of the rain maker of Howard, since it would have the ability to water greater areas in less time. 
Note: all references made in parenthesis hereafter are referencing Howard, unless otherwise stated. 
Regarding claim 22, Howard and Price teach the system of claim 21, wherein the adapter includes one or more connection points (fittings 2) for connection of one or more branch lines (branch lines defined by nipples 3 and elbows 4, which branch out of the adapter 1, as seen in Fig 1).
Regarding claim 23, Howard and Price teach the system of claim 22, wherein one or more of the branch lines is connected to a branch line water dispenser (each branch 3/4 connects to a water dispenser 12, as disclosed in Par 0056; the dispensers 12 connected to the sides of the adapter are considered the branch line water dispensers) or to one of the one or more branch line pumps.
Regarding claim 24, Howard and Price teach the system of claim 21, wherein the lengths of conduit are formed of lengths of layflat hose (Par 0042 of Price teaches the hoses being well known flexible fire fighting hoses, i.e. lay-flat hoses). However, they do not explicitly teach the lengths of hose being between about 150 to about 250 meters in length.
Nonetheless, Howard teaches that each system can be made with custom diameters, shape, or lengths depending on location and intended purposes of the system (see abstract). Therefore, Howard has identified the dimensions of the system as a result-effective variable. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable length of hose, including 150 to 250 meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Howard discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable hose lengths for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the lengths of hose be between 150 to 250 meters. Finally, as it was already established, changes in length affect the capacity of the system, i.e. hose length is a result-effective variable. Therefore, it would also be obvious to try (see KSR MPEP 2141 III) different hose lengths to meet desired system characteristics, based on location and intended use of the system. 
Regarding claim 25, Howard and Price teach the system of claim 21, wherein the water dispenser is an irrigation gun (Howard teaches the water dispensers 12 as adjustable combination fire nozzles, see Par 0046; these nozzles eject jets of water, which by definition can be interpreted as an irrigation gun).
Regarding claim 26, Howard and Price teach the system of claim 25, wherein the irrigation gun is adjustable to provide a range of angles of the water jet between about 15° to about 45° with respect to horizontal (as disclosed in Par 0033 of Howard, the nozzles 12 are configured to spray water at 360°, and as seen in the figures, the nozzles 12 are placed at an angle with respect to the horizon. Therefore, since the nozzles spray 360° and are placed at an angle, there are jets of water that are dispenses at the claimed ranges. Moreover, Par 0056 discloses spray angle of 40-45 degrees, which falls under the claimed range).
Regarding claim 28, Howard and Price teach the system of claim 25, wherein the irrigation gun has a throw range up to about 100 meters when a water jet is dispensed at an angle of 24° at a water pressure of about 130 psi (about 900 kPa) (as disclosed in claim 1 of Howard the nozzles have a range of 100+ feet, as disclosed in paragraph 0022 they disperse water at 120 psi, which is within 10% of 130 psi, thus reading on "about 130 psi"; and as stated above, the nozzle can reach the claimed angle range).
Regarding claim 29, Howard and Price teach the system of claim 25. However, they do not teach the system wherein the irrigation gun has a nozzle with a diameter between about 0.77 inches (about 2 cm) to about 1.77 inches (about 4.5 cm).
Nonetheless, Howard teaches that each system can be made with custom diameters, shapes, or lengths depending on the location and intended purpose of the system (see abstract). Therefore, Howard has identified the dimensions of the system as a result-effective variable. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable nozzle diameter, including 0.77 to 1.77 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Howard discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable nozzle diameters for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the irrigation gun’s nozzle with a diameter between about 0.77 inches to about 1.77 inches. Finally, as it was already established, changes in diameter affect the capacity of the system, i.e. nozzle diameter is a result-effective variable. Therefore, it would also be obvious to try (see KSR MPEP 2141 III) different nozzle diameters to meet desired system characteristics, based on location and intended use of the system. 

Claim 27 is, as best understood,  rejected under 35 U.S.C. 103 as being unpatentable over Howard Sr. (U.S. 2012/0279731) in view of Price et al (U.S. 2005/0056435); further in view of Orrange et al (U.S. 6,360,968).
Regarding claim 27, Howard and Price teach the system of claim 25. However, they do not teach wherein the irrigation gun is configured to automatically rotate about 360° or any desired fraction thereof during operation.
Orrange teaches a wildfire protection system that includes irrigation guns (sprinklers 1) that are configured to automatically rotate about 360° (as disclosed in abstract, the sprinklers 1 are disclosed as rotating sprinklers, which spray water 360)°.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard to incorporate the teachings of Orrange to provide an automatically rotating irrigation gun, or sprinkler, in order to fully protect the surrounding area (as disclosed in abstract of Orrange). This would be beneficial to the system of Howard, even though Howard already teaches dispenser 12 that spray water at 360°, because by making the dispenser rotate there won’t be any dry gaps in between jets of water, thus assuring a more thorough soaking.  

Claim 30 is, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Howard Sr. (U.S. 2012/0279731) in view of Price et al (U.S. 2005/0056435); further in view of Drechsel (U.S. 5,622,316). 
Regarding claim 30, Howard and Price teach the system of claim 25. However, they do not teach the system further comprising a pivoting jet breaker connected to the irrigation gun adjacent to the nozzle.
Drechsel teaches a pivoting jet breaker (I) connected to an irrigation gun (T) adjacent to a nozzle (U).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard to incorporate the teachings of Drechsel to provide the water dispenser in the form of an irrigation gun with a pivoting jet breaker in order to optimally distribute and break up the jet, and increase the beat frequency of oscillations of the arm in an automatic manner, thus adapting to both high and low jet supply pressures (as disclosed in abstract of Drechsel). This would ensure the system of Howard distributes water in an optimal manner regardless of source water pressure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752